IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-41475
                           Summary Calendar

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,
versus

HECTOR HERNANDEZ-GARCIA,

                                           Defendant-Appellant.
                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. M-98-CR-314-1
                          - - - - - - - - - -

                            July 16, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

         The Federal Public Defender appointed to represent Hector

Hernandez-Garcia has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Hernandez-Garcia has received a copy of counsel’s motion and brief

but has not filed a response.    Our independent review of the brief

and the record discloses no nonfrivolous issue.          Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.